Citation Nr: 1214102	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.  His service included service in Panama from December 1989 to January 1990, during Operation Just Cause.  He received the Combat Infantryman Badge, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran served in combat.

2.  The Veteran has tinnitus that had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

In the present case, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.  The Veteran has offered sworn testimony to the effect that he began to experience ringing in his ears during service-after exposure to excessive noise-and that it has continued ever since.  He is competent to describe his perceived or observable symptoms.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, his account of in-service noise exposure and symptomatology contemporaneous with that exposure and since service, is entirely consistent with the circumstances of his service, to include his combat service as an infantryman during Operation Just Cause in Panama.  See Veterans Benefits Administration Fast Letter 10-35 (Sept. 2010) (indicating that claimants with service in the military occupational specialty of infantryman have a high probability of being exposed to hazardous noise).  In addition, his wife has confirmed that he has complained of ringing in his ears since at least 1992, when she met him.  Although a VA examiner opined in a March 2007 report that the Veteran's "current hearing status does not support the diagnosis of tinnitus," other VA clinical and private reports of record provide support for the diagnosis.

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for an award of service connection for tinnitus have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2011).  The appeal is allowed.

Because the Board is granting the Veteran's claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), have been satisfied.  That matter is moot.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


